DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 5, 2022, the objections to the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 07/07/21), are hereby withdrawn. Claims 1-6, 12-13, 15-16 and 19 have been amended, claims 7-11, 14, 17-18 and 20 were previously presented.
	Therefore, claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on January 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,773,862 has been reviewed and is NOT accepted because the application (specifically the application number) being disclaimed has not been identified.


Drawings
The drawings were received on January 5, 2022.  These drawings are acceptable.

Claim Objections
Claims 1, 5 and 19 is/are objected to because of the following informalities: 
In claim 1, Ln. 14, the phrase, “…movable_from…” could read “…movable from…”
In claim 5, Ln. 4, the spacing for the following phrase, “…open top and      an elastomeric cap…” nears to be single space.
In claim 19, Ln. 11
In claim 19, Ln. 44, “a” should be added before “case lid latch portion”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 4-5, the phrase, " ... the case body ... " lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a case body portion" (claim 1, Ln. 2) when referring to "the case body"? Further clarification is required. Examiner suggests the following change, “…the case body portion…” to establish the proper antecedent basis and for consistency purposes.
	In claim 1, Ln. 50, the phrase, “... the complementary first and second sealing surfaces ..." lacks antecedent basis; therefore, it should be change to “…the complementary first and second continuous sealing surfaces…” to establish the proper antecedent basis and for consistency purposes.
	In claim 1, Ln. 53-54, the phrase, “…the latch…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is claim 1, Ln. 12) or “a complementary lid latch portion” (claim 1, Ln. 12-13) when referring to “the latch” OR a different “latch”? Further clarification is required. 
	In claim 12, Ln. 2-3, the phrase in each instance, “…the lid portion…” lacks antecedent basis; therefore, they should be change to “…the case lid portion…” to establish the proper antecedent basis and for consistency purposes.
	In claim 14, Ln. 2-3, the phrase in each instance, “…the chamber…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first storage chamber” (claim 1, Ln. 22; which claim 14 depends from) OR a different “chamber”? Further clarification is required.
	In claim 19, Ln. 12, the phrase, " ... the case body ... " lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a case body portion" (claim 19, Ln. 2) when referring to "the case body"? Further clarification is required. Examiner suggests the following change, “…the case body portion…” to establish the proper antecedent basis and for consistency purposes.
	In claim 19, Ln. 22, the phrase, “…the sealing surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first continuous sealing surface” (claim 19, Ln. 6) when referring to “the sealing surface” OR a different “sealing surface”? Further clarification is required. 
	In claim 19, Ln. 34, the phrase, “…the first sealing surface…” lacks antecedent basis; therefore, it should be change to “…the first continuous sealing surface…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 19, Ln. 52, the phrase, “…the latch…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “body latch portion” (claim 19, Ln. 11) or “a complementary lid latch portion” (claim 19, Ln. 11-12) when referring to “the latch” OR a different “latch”? Further clarification is required.
	In claim 19, Ln. 53, the phrase in each instance, “…the sealing surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first continuous sealing surface” (claim 19, Ln. 6) when referring to “the sealing surface” OR a different “sealing surface”? Further clarification is required.
	In claim 20, Ln. 2-6, the phrase, " ... the case body ... " lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a case body portion" (claim 19, Ln. 2; which claim 20 depends from) when referring to "the case body"? Further clarification is required. Examiner suggests the following change, “…the case body portion…” to establish the proper antecedent basis and for consistency purposes.
	In claim 20, Ln. 8-9, the phrase in each instance, “…the case…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 20, Ln. 8-9, the phrase, “…the back wall of the case…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a back wall of the case” per se in claim 19 (which claim 20 depends from). Therefore, it is unclear 
	In claim 20, Ln. 10, the phrase, “…the case bottom…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a case bottom” per se in claim 19 (which claim 20 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
As for claims 2-18 and 20, due to their dependencies from claims 1 and 19 (respectively), they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Allowable Subject Matter
Claims 1-20 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736



/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736